Title: To Thomas Jefferson from James Bowdoin, 22 August 1806
From: Bowdoin, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Paris Augt. 22d. 1806.
                        
                        I had the honour to write to you under dates of the 1st. of Mar. 20th. May & 23 of July; and to Mr. Madison
                            of the 20th. May, 23d July & of this day, to which you will permit me to most respectfully refer you.
                        You will observe Sir, by my letters to Mr. Madison, that the Spanish govermt. had appointed M. Isquierdo
                            an agent or minister to confer with genl. Armstrong & me on the subsisting differences between the two governmts.
                            thro’ the intervention of this governmt.: From some cause there seems to be a misunderstanding between the french &
                            spanish ministers; either that the one had not been sufficiently explicit, or the other had misconceived the motives of
                            the french governmt., my last letter to Mr. Madison will give the facts on which this suggestion is grouned.
                        Whatever may be the views of the french or spanish ministers of the contemplated negociation I have been
                            confident, that some scheme or other would be devised to bring the subject anew before you Sir, in order to procure a
                            modification of Mr. Madison’s instructions of the 13th. of March, or under one pretence or another, that some plan of
                            adjustment more favourable to individual speculation might be presented: that Mr. Madison’s propositions would not be
                            acceded to in their present shape; that the difficulty is not so much in the Sum, as in the mode; knowing the fountain, I
                            cannot doubt of the stream: it may have many windings & meandrings, but without some violent shock or convulsion, it
                            will neither change its course nor alter its properties.
                        By the Prince of Beneventum’s letter to Gen. Armstrong refered to in the general’s note to me of the 7th. of
                            July, which by the way from the continuance of the same inscrutable conduct towards me I have not seen, it would appear
                            that the Emperor was quite disposed to procure the adjustment of the subsisting differences; but what is surprising is,
                            that at the very moment when sentiments of so friendly & conciliatory a nature were suggested, Mr. Parker, an Emissary
                            from the Prince’s office told Mr. Skipwith, that the propositions of our Governmt. were disliked, & would not prove
                            successful, & that in a letter he wrote about the same time upon private business to Mr. Erving at Madrid, he avowed the
                            same sentiment. I shd. not condescend to notice to you the opinions of this man, had he not have been by his own
                            declaration to me, the very vehicle through which you received the project, whatever it may have
                            been, on which I apprehend Mr. Madison’s instructions of the 13th. of march were principally grounded.
                        Whilst I present to you Sir, these facts on wch. the proposed negociation stands related, I think it is my
                            duty to acquaint you, that about six weeks since overtures for a general Peace were made by the french to the british
                            governmt. that they have been listened to, & that 890.1453.451.804.501. has been engaged in a preliminary negociation
                            upon the terms of a general Peace: that in the conversations at Paris upon this interesting subject, it was generally
                            said, that Peace wd. unquestionably result from the conferences & among other things it was reported that france &
                            England wd. settle their differences by the restoration of the US. to a state of dependance upon the british Govt.,
                            or at least, that the US. wd. be required to change their republican institutions, become a kingdom, & that one of the
                            Son’s of Geo. the third wd. be placed at the head of it: It was very singular, that this report was general in Paris, was
                            spread with avidity, & that it was the subject of conversation at Bordeaux, Nantes & Antwerp at nearly the same time.
                        Feeling much anxiety upon the subject, and desirous to procure the fullest information concerning it, I sent
                            Mr. Sullivan my private Secry. to 890.1453.451.804.501. & requested an interview, wch. was readily acceded to, I
                            called on 184.890.1096. at a proposed hour & found him engaged: after the lapse of two days 184.890.1096. called upon
                            me, when after the usual compliments the following conversation took place.
                        I suggested to 184.890.1096. that as the object of the present negociation between france & England was to
                            bring about a general peace upon a permanent and secure basis, I conceived from the extensive commercial intercourse
                            between G. B. & the U. S., that whatever would have a tendency to injure our commerce, would have a correspondent
                            influence upon that of Great Britain: that grounded upon this view of the relative situation of the two countries, it was
                            to be apprehended, that our disputes with Spain, if not amicably adjusted by interrupting our Peace, might involve that of
                            france & G. B.—184.890.1096. perfected agreed in the truth of this position, & expressed in the strongest terms the
                            necessity of providing against such an event. 184.890.1096. proceeded to observe, that there was little prospect to
                            calculate upon a general peace; that there were many difficulties to be overcome; that shd. the present negociation take
                            a favourable turn, he shd. not fail at its close, to suggest the necessity of our affairs being
                                arranged with Spain. He appeared to be liberal & open, & said that the british administration was disposed to
                            adopt every conciliatory measure towards the U. S.; that Mr. Erskine had gone out with that view &ca. he offered me
                            the use of his curriers to take my letters or dispatches to Mr. Monroe or Mr. Pinkney;—he spoke highly of the importance
                            of our commerce, & of the policy of a close & intimate connection with the U. S.
                        I then took occasion to notice to him the Reports which had circulated in Paris, which extended to intentions
                            in the negociating powers to interfere with the governmt. of the U. S. if not to implicate their independance. Upon wch.
                            184.890.1096. gave me the fullest assurances, that there had been nothing of the kind committed to Paper; that he had seen
                            the several projects which had been forwarded by 890.654.713.157.1382. and that these made no mention of it. I requested
                            him to confer with 184.890.1096., to know if there had been any grounds for such a report; & he told me he would, but he
                            believed the Reports to be without foundation. The foregoing is a detailed view of the conversation I had with
                            890.1453.451.804.501. But as I have been fearful, that it might excite some suspicion in this Govt., I have declined
                            further interviews with 184.890.1096. He since offered me the use of his currier, but I tho’t it most prudent to write to Mr. Monroe
                            thro’ the usual channels, which I did on the 16 instant, acquainted him with the material facts above stated & requested
                            him to make a suitable use of them in case an opportunity shd. present.
                        As 184.890.1096. promised to let me know from time to time in case the negociation should undergo any
                            material change: I have sent Mr. Sullivan twice to call upon him, since I saw 184.890.1096. viz on the 14th. when he
                            observed that the prospect of Peace was so much obscured that he expected to quit Paris in 48 hours: since wch. it having
                            been reported that some important obstacles had been removed & that the prospect of Peace brightened, I sent Mr. S. with
                            a verbal message (and in no other way have I as yet communicated with him) to 184.890.1096. to acquaint him that I was
                            writing to my Govt., & wished to receive the most certain intelligence respecting the pacification: his reply was,
                            that he had very “little or no hopes that this negociation wd. ripen into peace”. he sent me word that Ld. Aukland &
                            Ld. Holland were appointed Commrs. to meet with Mr. Monroe & Mr. Pinkney and that he expected, that the treaty was
                            nearly completed. He told Mr. S. that he wd. not quit Paris without letting me know it; & he wd. give me
                            intelligence of the negociation whenever I wished it. He told him to assure me, that in the case of a Peace, that it wd.
                            be a Peace with all the world.—
                        I shall take care to keep duly informed of every occurrence which I shall think interesting to your
                            administration. 
                  With the highest consideration and attachment I have the honour to subscribe myself, most respectfully
                            Sir, Your faithful & most obedient Servt.
                        
                            James Bowdoin
                            
                        
                    